 HOGUE & KNOTT, INC.565Hogue&Knott,Inc.andRetail Clerks Local 1529,AFL-CIO,affiliatedwith Retail Clerks Interna-tionalAssociation.Cases26-CA-5103and26-CA-5175April 29, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn December 20, 1974, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, General Counsel and Respond-ent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Hogue & Knott, Inc., Memphis, Tennes-see, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommended Or-der."The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Walt Products, Inc.,91NLRB 544 (1950), enfd 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHENRYL. JALETTE,Administrative Law Judge:These con-solidated cases involve allegations that the above-named Re-spondent violated Section 8(a)(1) and(3) of the Act by certainacts of interference,restraint,and coercion by issuing writtenwarnings to one employee,and by discharging six employees.The proceeding was initiated by the charge filed by the above-named Union in Case 26-CA-5103 on May 13, 1974,1which charge was amended on June 17. Pursuant thereto,complaint issued on June 19. Thereafter,the same Union filedthe charge in Case 26-CA-5175on June 27,which chargewas first amended on June 28, and amended a second timeUnless otherwise indicated, all dates hereinafter are 1974.on July 15. On July 26, the cases were consolidated and aconsolidated complaint was issued. On September 10, 11, and12, hearing was held in Memphis, Tennessee.Upon the entire record,' including my observation of thewitnesses, and after due consideration of the briefs filed byGeneral Counsel and Respondent, I hereby make the follow-ing:FINDINGS OF FACTITHE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent operates five grocery supermarkets in Mem-phis, Tennessee,' Hugh Hogue, Sr., is president of the Com-pany and his son Hugh Hogue, Jr., is general manager of thefive stores which are numbered 1, 3, 4, 6, and 10. With oneexception, the alleged unfair labor practices involve store No.10, a new store located in a shopping mall. The store beganoperations on April 10, with a staff of employees who werenearly all new employees of Respondent. Only the employeesofthegrocerydepartmentareinvolvedinthisproceeding! These employees fall into three classifications:sackers, stockers, and checkers or cashiers.JerryWilson was a sacker who had been hired to work atStore No. 10 on Thursday, May 2. His first day of work wasFriday,May 3.He testified that on Monday, May 6, after he had finishedwork, he was accosted on the parking lot by a man whoturned out to be Union Representative Bill Underwood. Un-derwood asked him if the store was organized and whenWilson told him no, he gave Wilson some union cards todistribute.Wilson did so on the sidewalk outside the mallbuilding, but admittedly no supervisors could see him hand-ing out cards at the location. He entered the store and passedout cards to employee Don Edwards and a cashier, but thereis no direct evidence he was seen. According to Wilson, afterhe left the store, but while still inside the mall building, hegave a card to employee Gailor King and he observed thatHugh Hogue, Jr., who was about 25 feet away, was lookingtowards them.Wilson testified that on Wednesday, May 8, about 2 p.m.,Assistant Store Manager Kenneth Crawford asked him if hehad signed a union card. Wilson had not and told Crawfordhe had not, but that he was thinking of it.On Friday, May 10, Underwood entered store No. 10 and,according to King, spoke to King, saying that not enoughcards had been signed. This was shortly before King's lunch-break and King punched out at 1 p.m. and met Underwoodoutside the store. King testified that he walked with Under-wood down the corridor which leads to the mall exit and thatthey were followed by Hogue, Jr., for a distance of about 302Both General Counsel and Respondenthave filedmotions to correctofficial transcript.No objectionshaving been made, the motions are herebygranted and they are made part of the recordasA.LJ Exhs.1and 2,respectively.3 Jurisdiction is not in issue.The complaint alleges, the answer admits, andI find thatRespondent meets the Board's standard for assertion ofiunsdic-hon over retail stores4 The supermarkets generally consist of three departments.meat, pro-duce, and grocery.217 NLRB No. 92 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDfeet to the mall exit door On the sidewalk of the mall, Under-wood gave King some union cards. King returned to the storeand about 30 minutes later, Hogue, Sr., approached him,pulled him aside so nearby employees could not hear and ina whisper asked King who he was working for, Hogue &Knott or the Union. King replied he was working for Hogue& Knott.Tyrone Daniels, another sacker, also spoke to Underwoodin the store on Friday about 3 p.m., when Underwood walkedthrough the register line Daniels testified he asked Under-wood if he had more union cards and Underwood replied hedid, but he couldn't give him any because the man was look-ing. The man was Assistant Store Manager Kenneth Craw-ford with whom Underwood had been talking earlier.Patricia Ford, a cashier, also spoke to Underwood on Fri-day. According to Ford, as Underwood passed through theregister line he asked her if she had turned her card in andshe said she had. She testified Crawford was nearby at thetime where he could hear everything At some time that day,Ford had been talking about the Union with another cashier,Sheila Sermons, and Crawford had been nearby.Later that same day, Jerry Wilson, Terry Daniels, GailorKing, Donald Edwards, and Patricia Ford were laid off forlack of work.' Carol SueSasseendid not work on May 10,and on Saturday, May 11, she called in sick. Crawford toldher it was okay and when she asked him when she wasscheduled to work again he told her to check later, that theschedule was not made up. Instead, Sasseen went to the storeon Monday, discovered her name was not on the workschedule, and left the store without checking about it. OnThursday, she picked up her paycheck,againspoke to no oneabout her job, and has not worked since.Henrene Butler is employed at store No. 10 as a cashier.She testified that on June 15, Crawford called her to the rearof the store and he referred to the Union and remarked "thatthey had got to me, you know, had already started talking tome and he told me that the Union, it wasn't what it was putup to be."On June 18 and 26, Butler received two written warnings,the first for her behavior towards Assistant Manager Craw-ford, the second for excessive absenteeism on Saturdays.Wilbur Davis, a former employee of Respondent at storeNo. 1, testified that on June 19 he was called into the officeof Store Manager Ronald Childers. Hugh Hogue, Sr., wasthere and he proceeded to tell Davis the Union could donothing for him but take his money, that "they" wasn't doinganything for him and "they" couldn't give "us" no raisesuntil they got some money in the treasury. Assistant StoreManager Burcham entered the office and he said if "they" dogive you a raise, your dues will go up, and by the time "they"get through taking so much dues, you won't have a raise.Childers told him he was up for a raise, but he hadn't gottenaround to it. Hogue, Sr., said "they would giveus a raiseevery week if they wanted to."Davis testified that on June 23, on his way out of the store,he asked another employee for a dollar and as he passed byChilders, Childers asked him if he wanted any money and5Ford testified she was laid off on a date after May 10, but her timecardindicatesMay 10 as her last day of workgave him $5 saying"if theUnion don'tmake it, you can payme back whenever you want to."B. Analysis and Conclusions1.The independent 8(a)(1) conducta.The conductof ChildersParagraph 9 of the complaint contains, seven allegations of8(a)(1) conduct by Childers, but the only conduct attributedto him was that described by Wilbur Davis of his being calledto Childers' office on June 15 and of receiving a $5 loan fromChilders on June 23. Childers denied talking to Davis aboutthe Union and denied lending him any money. I credit Child-ers and shall recommend dismissal of the allegations of para-graph 9.During the investigation of the unfair labor practice chargefiled against Respondent, Davis gave a sworn statement to aBoard agent in which he stated that Childers had loaned him$18, not $5. At the hearing, he claimed the Board agent haderred in taking his statement, yet on the face of the statementthere appeared a correction showing a change of the amountof the alleged loan from $20 to $18. I cannot believe that aBoard agent would make two errors on a single point. I notealso that the loan was allegedly made by Childers because heoverheard Davis ask another employee for a $1, and the otheremployee was not called for corroboration.b.The conduct of Kenneth CrawfordParagraph 8 of the complaint contains three allegations of8(a)(1) conduct by Crawford.Subparagraph(a) alleges interrogation on May 8 and isbased on the testimony of Jerry Wilson described above thaton May 8, in the employee lounge, Crawford asked him if hehad signed a union card, with Wilson replying no, but he wasthinking of it.Subparagraph (b) alleges interrogation of an employee onJune 15-and that Crawford created an impression of surveil-lance. The allegations are based on the testimony of HenreneButler described above that on June 15 Crawford called herto the rear of the store, referred to the Union, and remarked"that they had got to me, you know, had already startedtalking to me and he told me the Union, it was [not] what itwas put up to be."No evidence was offered in support of subparagraph (c).Crawford denied having either of the conversations de-scribed above, and, although I was not impressed by hisdemeanor, I am constrained to credit him with regard to theallegations against him based on Butler's testimony. As de-scribed more fully below, Butler received written warnings onJune 18 and 26. The warning on June 26 was occasioned byabsence on several Saturdays and Butler's testimony aboutthose absence was, in my judgment, plainly incredible, lead-ing me to conclude she was not a credible witness in anyparticular.As between Wilson and Crawford, however, I am disposedto credit Wilson. The fact that he placed the interrogation onMay 8 which was Crawford's day offis insufficient basis todiscredit him. True, Wilson is an alleged discriminatee and HOGUE & KNOTT, INCa finding of interrogation helps his case; however, if he werefabricating the conversation why not testify he told Crawfordhe had signed a card instead of telling him he was thinkingof it. On balance, I conclude Wilson was a credible witness,that he was interrogated as he described, and that such inter-rogation, which had no discernible lawful purpose and wasunaccompanied by assurances against reprisal, had a tend-ency to coerce Wilson in the, exercise of Section 7 rights andwas violative of Section 8(a)(1) of the Act.c.The conduct of Hugh Hogue, Sr.Paragraph 7 of the complaint contains four allegations of8(a)(1) conduct by Hugh Hogue, Sr., but evidence was ad-duced only as to subparagraphs (a) and (c). Subparagraph (c)ispredicated on the testimony of former employee Davisdescribed earlier wherein Hogue, Sr., Childers, and Burchamwere alleged to have spoken to him in Childers' office in storeNo. 1. Hogue, Sr., did not testify and the statements at-tributed to him by Davis were not denied by him. Neverthe-less, I shall recommend dismissal of this allegation becauseDavis was not a credible witness and Childers and Burchamboth denied that an incident such as that described by Davisever occurred.6The allegation of subparagraph (a) is based on the tes-timony of Gailor King that on May 10, on his return fromlunch, Hogue, Sr., whispered to him "who was I working for,Hogue & Knott or for the union." This testimony was un-denied and was partly corroborated by Delores Israel, anemployee who was not a union supporter. Accordingly, andas` King and Israel impressed me as credible witnesses, I findthat Hogue, Sr., interrogated King in the manner describedby King. Such interrogation, on the heels of King's meetingwith Underwood, would convey to King that his union activi-ties were under surveillance, and, when couched in the wordsused by Hogue, Sr., would clearly tend to coerce King in theexercise of Section 7 rights in violation of Section 8(a)(1) ofthe Act.d.The issuance of written disciplinary warningsThe complaint alleges that on or about June 18, at storeNo. 10, Respondent instituted the practice of issuing to itsemployees written disciplinary warnings and that Respond-ent did so in order to discourage its employees from support-ing the Union. The complaint further alleges that on June 18and 26 Respondent issued written warnings to Henrene But-ler because she assisted the Union or engaged in other unionactivity.The factsrespecting these allegations are substantially un-disputed. Hugh Hogue, Jr., testified that the stores had oncehad a practice of issuing written warnings, but the practicehad been allowed to lapse by the spring of 1972. In June 1974,the practice was reinstituted after soliciting the advice ofcounsel after the instant charges had been filed. The reasonfor reinstituting the practice assertedly was simply to makea record of a legitimate discussion with an employee about amatter relating to his employment. It was pursuant to this6 II note that according to Davis he was not the only employee called toChilders' office, yet, he was the only one to testify about being called in.567practice that Butler was given a written warning on June 18about disrespectful behavior toward AssistantManagerCrawford, and another written warning on June 26 for exces-sive absenteeism, including absences on 4 of 11 Saturdays.Considering first the allegation that Butler was given writ-ten warnings because she assisted the Union,I conclude thatthe evidence is insufficient to-support it. This conclusion isdictated by the fact that Butler did not assist or support theUnion. The extent of her union activity-if it can be calledthat-was to reply to an unidentified employee who asked herhow she felt about the Union that she thought "it was cool."This hardly constitutes proof of support or assistance to theUnion, even if, asButlertestified,Crawfordwas standingbehind her at the time in a position to overhear her remark.It is true that this occurred on June 8 and Crawford wasalleged to have remarked to Butler about the Union on June15 "that they had got to me." However, as set forth earlier,I have not credited Butler's testimony in this particular.An additional circumstance militating against finding thewritten warnings to have been based on Butler's support ofthe Union is the fact that both warnings were given for goodcause. She was absent from work on several Saturdays andher testimony about her reasons for the absences is not de-serving of credence. Nor was I impressed by her descriptionof the incident of June 15.-General Counsel asserts that Butler was treated disparatelyfrom another employee, Carol Sasseen. According to GeneralCounsel,Sasseen was absent from work on four successiveSaturdays and received no written warnings. The record doesnot support this assertion. General Counsel's Exhibit 10 onwhich the assertion is based consists of Xerox copies of Sas-seen's timecards for a 6-week period. The pay period endingdate is not shown on one card,but I assume it was the weekending Saturday, April 6. According to a handwritten entry"SA," Sasseen worked 4 hours on Saturday in that payperiod. She did not work on Saturday the next 3 weeks, butthere is no evidence she was scheduled to work. More impor-tantly, according to Sasseen's own testimony, she was sched-uled to work on a Saturday, around the first of May, appar-entlyMay 4, the last Saturday she worked, and when shecalled to say she would not be in because she was tired shewas told if she didn't come in she would no longer have a job.Such testimony belies disparate treatment.Despite the foregoing conclusion, the written warnings toButler may nevertheless have been violative of the Act if theywere issued in implementation of a written warning systemunlawfully instituted.Whether or not it is unlawful for anemployer to institute a written warning system during anorganizational campaign is a question which has been an-swered two ways. InSchwab's Foods, Inc.,197 NLRB 1068(1972), the Trial Examiner stated "Notwithstanding that theCAR system may have been motivated by employee organi-zational activity, I would not find the mere institution of sucha system to be in and of itself an unfair labor practice. TheAct maynot be read as dictating an employer's practice inthis regard and, to the extent relevant at all, such a practiceis scarely subject to legitimate criticism, absent discrimina-tory application." This finding was not excepted to and wasadopted by the Board.InMississippiTank Company, Inc.194 NLRB 923, 925(1972), the Trial Examiner took an opposite view, and his 568DECISIONSOF NATIONALLABOR RELATIONS BOARDdecision was adopted by the Board. As he pointed out, thematter of using a warning system as part of a disciplinaryprocedure is within the exclusive discretion of the company,subject to the statutory prohibition against discrimination,adding, however, "The questionagain, therefore, is whetherthe company's resort to this procedure was in response to theprotected union activities of the employees."In other words,as in the case of so many management prerogatives,the ques-tion is not one of management's rights, but management'sreason or purpose for a change in employee workingconditions.'As General Counsel points out, employees nor-mally regard a written warning as a more serious form ofdiscipline than an oral warning.In my judgment, the rationale ofMississippi Tankis thecorrect one and the question to be decided is whether Re-spondent was unlawfully motivated in reinstituting a writtenwarning system.There is no direct evidence of unlawful pur-pose here,but General Counsel would have me infer an un-lawful purpose from the mere fact that the system was rein-stitutedduring an organizational campaign.Iam notpersuaded that circumstance alone is sufficient to support aninference of unlawful purpose. For one thing, there is noshowing precisely when the decision was made to reinstitutea written warning system,but it was not made until after thefiling of an unfair labor practice charge alleging that certainemployees had been unlawfully discharged.It is a matter of common knowledge to those experiencedin labor relations that during an organizational campaignquestions of fact frequently arise about employee misconduct,including: not only whether the employee was guilty of mis-conduct, but also whether he was warned prior to any disci-plinary action. To issue written warnings to avoid any ques-tion of fact that warnings were given, in the event of futureunfair labor practice charges, would therefore appear to be anact of prudence. True, such prudence cannot be used as acloak to build up a record to sustain a contemplated dischargefor union activity, but whether such was the purpose in anygiven case would be for the trier of fact to decide.In the final analysis,in this case,there is no showing thatwritten warnings were given without just cause and as apretext to coerce employees; in fact, only Butler was shownto have received any warnings. In light of these circum-stances, I conclude General Counsel has failed to establish bya preponderance of the evidence that the writtenwarningsystem was reinstituted to discourage union activity.2.The alleged discriminatory dischargesAs described earlier, on Friday, May 10, five employeeswere told they were being terminated.In effect,all were toldthey were being terminated for lack of business.A sixth em-ployee, Carol Sasseen,was terminated (according to Respon-dent's records) on May 12, but, as described earlier, she wasnever told of her termination but surmised she had beenterminated from the absence of her name on the work7 InGeneral Automation Mfg., 167NLRB 502 (1967), the Trial Examinerfound that the institution of a written warning system was unlawful, but hedid so because he found the change from an oral to a written system tendsto interfere with employee rights The Trial Examiner deemed the em-ployer's purpose or reason for instituting the change not to be relevant Idisagree.schedule.General Counsel contends that the six terminationswere attributable to the incidence of union activity at Respon-dent's store No. 10.Respondent asserts the terminations wereattributable to business considerations. In my judgment, therecord as a whole supports the conclusion that the termina-tions were attributable to the union activity and not to busi-ness considerations.A thresholdquestion in cases of alleged discharges forunion activity is company knowledge of the employees' unionactivity.Respondent denies having such knowledge, but ex-cept forSasseen,there is sufficient direct and circumstantialevidence to support a finding of knowledge. Thus, Wilson,who as the first to obtain union cards, testified that on May6 he gave a card to King about 25 feet outside the store fromwhere he could see Hugh Hogue,Jr.,who appeared to belooking toward him. Hogue, Jr., may not have known at thetime what was being passed out, but it is noteworthy he wasinterrogated by Crawford sometime thereafter. Moreover, onFriday, May 10, King met Union Representative Underwoodoutside the store on his lunchbreak and he testified that as heand Underwood were walking away from the store towardsthe Mall exit Hogue, Jr., followed them. Hogue,Jr., deniedobserving Wilson on May 6, and following King on May 10,but I do not credit him. Wilson and King were friends (King --recommended the hiring of Wilson) and if Hogue, Jr., did notknow what Wilson was about on May 6, he could well guesswhat was going on when he saw King with Underwood onMay 10. In addition, there is the fact that when King re-turned to work after his lunchbreak he was confronted byHogue, Sr., with the query, "Who was I working for, Hogue& Knott or for the Union." Respondent did not deny that thisconfrontation occurred.Added to the foregoing is the fact that both Store ManagerKnight and Assistant Store Manager Crawford spoke to Un-derwood in the store about 1 p.m. on May 10. Both knewUnderwood's purpose in the store, and Knight called thegeneraloffice for advice about Underwood's presence. As aresult, he ordered Underwood to leave the store. Before Un-derwood left, Knight had seen him talking to King in thestore and Crawford had followed him while he was in thestore.'As Underwood left the store through the checkoutlane he spoke to cashier Ford and sacker Edwards and Craw-ford was in a position to observe the exchange of words.Shortly afterwards, King left the store to meet Underwood.In my judgment, the conclusion is inescapable that theseevents were closely observed by Respondent's supervisors,and Hogue, Sr.'s remark to King is abundant proof of that.Based on all these circumstances,plus the fact that store No.10 employedat a maximum65 employees and could aptly beequated to a small plant, I conclude that an inference iswarranted that as of May 10 Respondent knew or had reasonto suspect that employees King, Wilson, Edwards, Ford, andDaniels were active on behalf of the Union or supporters ofit.However, even were the record insufficient to warrant afinding of company knowledge as to all five employees ter-minated on May 10, a conclusion that their terminations wereunlawfully motivated could still be made if the record sup-8Tttis finding is based on the credited testimony of employee Israel.Edwards also described Crawford following Underwood around the store,but he placed the date on May 8 He was clearly mistaken about the date.I do not credit Crawford's denial of following Underwood HOGUE & KNOTT, INC.ported a finding that upon hearing of the Union's organiza-tional activity Respondent laid off employees to discourageany further union activity-' In my judgment, the timing ofthe layoffs, scant hours after Underwood's visit to the store,and the pretextual reasons asserted therefor as discussedhereinafter warrant a finding that the layoffs were made todiscourage union activity among the employees of Store No.10.As noted earlier, store No. 10 is a new store which hadopened on April 10. According to Hogue, Jr., the operationof the store had been designed to achieve for the grocerydepartment a ratio of labor cost to sales of 8 percent. Everyweek, the general office handling the accounting for Respon-dent's stores would prepare a sales and payroll report (Resp.Exh. 9) showing the amount of sales, total labor cost, andratio of labor cost to sales. For the week ending April 13, thatratio was 8.94 percent; the week ending April 20, 10.69 per-cent; the week ending April 27, 11.26 percent and the weekending May 4, 11.89 percent.Hogue, Jr., testified that on Wednesday, May 8, he re-ceived the report for the week ending May 4, noted the risein labor cost percentage to 11.89 percent and immediatelymet with Store Manager James Knight. Hogue, Jr., toldKnight, that same day he studied the matter and decided toachieve a reduction in labor cost by terminating six em-ployees, two sackers, two cashiers, and two stockers. Knightselected the six employees to be terminated and, as describedearlier,on Friday,May 10, five of the six alleged dis-criniinatees were terminated for lack of work. They were notterminated earlier assertedly because of a company policy ofnot laying off in midweek.The foregoing contains two elements. one, the evidence ofan economic justification for the terminations, the other, thetestimonial 1 assertions concerning what occurred. I do notquestion the economic data adduced in support of the deci-sion to terminate employees, but I do question, and discredit,the testimonial assertions that this economic data motivatedthe decision or that the decision was made on May 8.Store No. 10 was not only a new store in Respondent'schain of stores; it was also designed to achieve certain operat-ing economies by utilizing new checkout equipment, newpricing and labeling methods, and the like. This design wasnot formulated overnight, nor was it brought to fruition over-night. To the contrary, it was conceived as far back as Decem-ber 1973 and the store did not open until April 10, 1974. Priorto opening, beginningMarch 25, Respondent had hiredcheckers and trained them in the new checkout equipment.After Respondent had devoted so much thought and effort topreparing for the operation of the new store, it is inconceiva-ble to me that data based on a mere 4 weeks of operation wasadequate to form a judgment to terminate employees.In making such a judgment, I rely on several factors. Thus,I note that despite Hogue, Jr.'s assertions of weekly discus-sions and expressions of concern of Knight over the mountinglabor cost ratio since the opening of the store, on May 3, 5days before the asserted decision to terminate employees and2 days after a weekly report showing a labor cost ratio of11.26 percent, Respondent hired three new employees, al-legedly discriminateesWilson and Daniels, and one Frank9NL.R B. v Piezo Manufacturing Corp.,290 F 2d 455 (C.A 2, 1961).569Lee.10On May 4, Respondent hired sackers Jenkins, Mat-thews, Reynolds, and E., F. Williams." Such, hirings arecompletely inconsistent with expressions of concern over la-bor cost ratios.Respondent would justify such hirings on the ground thatthe new hires were replacements for employees who wereterminated or had- quit, and Respondent's Exhibit 8 doesindicate a substantial reduction in employees from the begin-ning of the opening of the store on April 10. Thus, ninecheckers, six sackers, and two stockers were terminated be-tween April 10 and May 8, 1974. However, if a mountinglabor cost ratio-was the measure of the size of the employeecomplement, and as the labor cost ratio had increased everyweek since the opening, Respondent should have welcomedthe employee separations and not compounded its problemby new hires. Moreover, the substantial amount of attritionin a few short weeks was a clear indication to Respondentthat it need not terminate employees in order to reduce itslabor cost ratio; attrition would do it. As a matter of fact,except for the May 10 terminations Respondent has not ter-minated employees to reduce its labor cost ratio despite thefact that the ratio was 12.34 percent for the week ending May11; 12.39 percent for the week ending May 25, and 12.31percent for the week ending June 1. In the light of these givenobjective facts, the testimonial assertions of Hogue, Jr., andKnight are not entitled to credence.As part of the foregoing, there is the admitted fact thatKnight could offer no explanation of how he arrived at themagic number of six employees to be terminated. Apparently,itcould as well have three or nine. 11 This flexibility inmanipulating the size of the work force is an indication thatthe increase in the labor cost ratio was not-the reason for thetermination, but rather the excuse. In this connection, itshould be noted that the labor cost ratio is only one-half ofan equation; the other half is volume of sales. An increase insales would have lowered the labor cost ratio. Of course, thatis not always possible and experience may very well teach ina given situation that an increase in sales is either not possibleor unlikely. The significant fact here, however, is that Re-spondent did not undergo a period of experience, but ratheracted during what one would believe would normally be ashakedown or break-in period.There are yet other indications that the terminations hereinwere not based on an increase in labor cost ratio, nor was thedecision made on May 8. Thus, cashier Ford testified withoutcontradiction that when Crawford told her she was beingterminated, he merely told her she need not bother comingin any more. He gaveherno reason and when she asked forone, he still gave her none. This suggests that Crawford wasnot privy to the reason for the terminations, although heallegedly had been told on Thursday of the decision. In thetoRespondent testified Lee was hired on May 3, but he did not start workuntilMay 6.11This finding is based on Resp. Exh. 8.12The method of selecting employees is also questioned by GeneralCounsel, but I am not persuaded the record permits a finding of discrimina-tory selection except in the case of Edwards. Seniority was essentially thesame in all casesIn Edwards' case, he had worked for Respondent on twooccasions at another store and was apparently satisfactory because he wasrecommended for hire at store No 10 In light of this circumstance, hisselection for termination is additional basis for finding the terminations wereunlawfully motivated. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase of Sasseen, when she called in sick on Saturday, May_11,which should have been her last day of work if Knight hadin fact decided to terminate her on May 8, Crawford did nottell her she had been terminated; rather, he told her to calllater about the,schedule for the following week. Finally, in thecase of King, he was-told of his termination about 4 p.m. (heclocked out at 4:22 p.m.) although he testified he was sched-uled to work until 6 p.m. This was contrary to the assertedcompany policy of permitting an employee to complete hiswork schedule.-These last few points are rather minor as evidence that theterminations were unlawfully motivated, but in cases of al-leged discriminatory discharges the proof of unlawful motiva-tion is rarely direct; rather, it is the circumstantial evidenceand .the record as a whole which reveal the true motive. Asthe court stated inShattuck Denn Mining Corp. v. N.L.R.B.,362 F.2d 466, 470 (C.A. 9, 1966), "Actual motive, a state ofmind, being the question, it is seldom that direct evidence willbe available that is not also self-serving. In such cases, theself-serving declaration is not conclusive; the trier of fact mayinfer motive from the total circumstances proved. Otherwiseno person accused of unlawful motive who took the stand andtestified to a lawful motive could be brought to book. Nor isthe trier of fact-here the trial examiner-required to bemore naif than a judge." In my judgment, one would indeedbe naive to believe the testimony of Hogue, Jr., and Knight.In this -connection, I have in mind the testimony thatHogue, Sr., played no part in the decision to terminate thefive employees terminated on May 10. Hogue, Sr., is not onlythe owner of Respondent's stores, he is the father of Hogue,Jr.,who is a young man with limited experience in the man-agement of retail supermarkets (although he has worked inthe business several years while a student). Yet, I am askedto believe that Hogue, Sr., had no part in a decision to termi-nate employees, when those terminations occurred withinhours of a visit to store No. 10 by Underwood, shortly afterHogue, Sr., had accused one of the terminated employees ofworking for the Union, and while Hogue, Sr., is present in thestore (according to King's uncontradicted testimony). Noexplanation was offered for Hogue, Sr.'s presence in the store(he is not normally there), but it is noteworthy that earlierthat afternoon Knight had telephoned the general office foradvice about what to do about Underwood's presence in thestore.In short, I am persuaded by the timing of the termination,the evidence of Hogue, Sr.'s animus against employee unionactivity, the fact that no other terminations for economicreasons were ever made, the flexibility and fluctuation in thelabor cost ratio, the normal attrition in employee complementas a known factor to reduce payroll costs, and the shortperiod of time store No: 10 had been open at the time of theterminations, that the terminations of Ford, Daniels, Ed-wards, Wilson, and King were attributable to the employees'union activities or support, and not to economic considera-tions.The record indicates that between May 10 and the date ofhearing Respondent hired no replacements for the allegeddiscrimmatees. Respondent contends this fact supports itsassertion that the terminations were motivated by economicconsiderations. I draw no such conclusion from that fact inlight of the circumstances which I have just enumerated assupporting a finding of unlawful motivation.It is evident thatthe staffing and scheduling of employeesin anoperation suchas a supermarket requires the exercise of a large degree ofdiscretion, involving the use not only of regular full-timeemployees, but also regular part-time employees, the numberof whose hours can be adjusted almost at will. In addition,the services provided the customers can be modified to dis-continue, for example, carryout service, or to require thecashiers to work without sackers, or to summon stockers todo sacking. Employees working in the office can be assignedto substitute as cashiers. The record indicates that after theterminations some, if not all, of these devices were used byRespondent. As Francis Postl, an adviser in supermarketoperations, testified a supermarket may be operated as a"lean and mean" supermarket. Given this large degree ofdiscretion, I conclude that the fact that alleged discriminateeswere not replaced is insufficient to overcome the factorsenumerated above which support a finding that the termina-tions were unlawfully motivated.The foregoing disposed of the terminations of Ford, Wil-son,King, Daniels, and Edwards. What of the allegationrespecting Sasseen? Unlike the other laid-off employees, sheengaged in no union activity. Nevertheless, I conclude thather termination is inseparable from the other terminationswhich I have found unlawful. Although Respondent's re-cords bear the notation she was terminated on May 12 forlack of business, as a matter of fact here last day of work wasMay 9 (according to G. C. Exh. 10). Thus, it appears that shewas included in the Friday, May 10, decision to lay off em-ployees. As that decision was unlawfully motivated, the ab-sence of union activity on Sasseen's part is no deterrent to afinding of a violation.Arnoldware, Inc.,129NLRB 228(1960).Accordingly, I find that Sasseen's termination wasalso violative of Section 8(a)(1) and (3) of the Act.IITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section I, above,occurring in connection with its operations described therein,have a close, intimate, and substantial, relation to trade, traf-fic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow thereof.IIITHE REMEDYHaving found that the Respondent violated Section 8(a)(l)and (3) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. _As I have found that Respondent discharged Donald Ed-wards, Gailor King, Patricia Ford, and Carol Sasseen be-cause of their union activities, I shall recommend that it beordered to offer them immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their seniorityor other rights and privileges, 13 and to make them whole for13After hearing, Respondent moved to reopen the record to receiveevidence that after the close of hearing it offered reinstatement to Edwards,who declined the offer, and to King, who accepted the offer and was rein- HOGUE & KNOTT, INC.any loss of earnings they may have suffered by reason of theirunlawful discharge by payment to them of a sum of moneyequal to that which they normally would have earned aswages, from the date of their discharge to the date of the offerof reinstatement, less net earnings, to which shall be addedinterest at the rate of 6 percent per annum in accordance withthe formula set forth inF. W. Woolworth Company,90 NLRB289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716(1962).As to Tyrone Daniels and Jerry Wilson, who I have foundwere also discharged because of their union activities, I shallnot require Respondent to make offers of reinstatement asthey had been reinstated to their former jobs prior to thehearing. I shall recommend, however, that they be madewhole for any loss of earnings they may have suffered byreason of their unlawful discharge by payment to them of asum of money equal to that which they normally would haveearned as wages from the date of their discharge to the dateof reinstatement computed in the same manner as set forthabove.CONCLUSIONS OF LAW1.Hogue & Knott, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Retail Clerks Local 1529, AFL-CIO, affiliated withRetail Clerks International Association, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By interrogating employees about theirunionactivities,Respondentengaged in, and is-engagingin, unfair labor prac-tices within the meaning of Sections 8(a)(1) and 2(6) and (7)of the Act.4,By discharging Tyrone Daniels, Donald Edwards, Pa-tricia Ford, Gailor King, Jerry Wilson, and Carol Sasseenbecause of their union activities, Respondent has engaged in,and is engaging in, unfair labor practices within the meaningof Sections 8(a)(1) and (3) and 2(6) and (7) of the Act.5.General Counsel has failed to establish by a preponder-ance of the evidence the allegations of paragraphs 7(b), (c),and (d), 8(b) and (c), 9(a), (b), (c), (d), (e), (f), and (g), 11,and 13.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recomimended:,ORDER 14Respondent, Hogue & Knott, Inc., Memphis, Tennessee,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their union activities ina manner or under circumstances constituting interferencestated The motion to reopen is denied as any issues regarding reinstatementand offers thereof can be resolved in the compliance stage of this proceed-ing14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 4 8 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.571with and restraint and coercion of employees in their exerciseof Section 7 rights.(b) Discouraging membership in, or activities on behalf of,Retail Clerks Local No. 1529, affiliated with Retail ClerksInternational Association, or any other labor organization ofits employees, by discharging employees because of their ac-tivities on behalf thereof, or otherwise discriminating in re-gard to the hire or tenure of employment or any terms orconditions of employment of its employees.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, loin, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrain fromany or all such activities.2.Take the following affirmative action designed to effec-tuate the policies of the Act:(a) Offer Donald Edwards, Gailor King, Patricia Ford, andCarol Sasseen, immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights or privileges, and make them whole for any lossof pay they may have suffered by reason of the discriminationagainst them by payment to them of a sum of money equalto the amount they normally would have earned as wagesfrom the date of their discharge to the date of their reinstate-ment in the manner set forth in the section entitled "TheRemedy."(b)Make whole Tyrone Daniels and Jerry Wilson for anyloss of pay they may have suffered by reason of the discrimi-nation against them by payment to them of a sum of moneyequal to the amount they normally would have earned aswages from the date of their discharge to the date they werereinstated in the manner set forth in the section entitled "TheRemedy "(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records relevant andnecessary to a determination of the amounts of backpay dueunder the terms of this recommended Order.(d) Post at its store No. 10 in Memphis, Tennessee, copiesof the attached notice marked "Appendix."" Copies of saidnotice on forms provided by the Regional Director for Region26, after being duly signed by the Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e) Notify the said Regional Director, in writing, within 20days from the date of this Order, what steps Respondent hastaken to comply herewith.15 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 572DECISIONS' OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER RECOMMENDED that the allegations of the-complaint found not to have been sustained by a preponder-ance of the evidence be dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us to postthis notice.-WE WILL NOTask employeesif theyhave signed union-cards, nor aboutany otherunion activities.WE WILL NOTdischarge employees because they join,assist or give support to Retail ClerksLocal 1529,AFL-CIO,affiliatedwith RetailClerksInternationalAssociation,or any other labor organization.Since the Board foundthatwe violated the law whenwe discharged Donald Edwards,Gailor King,PatriciaFord,Carol Sasseen,TyroneDaniels, and Jerry Wilson,WE WILL offerto reinstate them,if we have not alreadyreinstated them,and we will pay them for any loss of paytheymay have suffered because we fired them.You arefree to become and remain members of RetailClerks Local 1529, AFL-CIO, affiliatedwith Retail ClerksInternational Association,or any otherlabor organization.HOGUE& KNOTT, INC